Citation Nr: 0216940	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C Fetty, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.

In a February 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, determined that a claim of entitlement to 
service connection for bilateral hearing loss was not well 
grounded.  The RO notified the veteran and his 
representative of the determination and of his appeal rights 
in a letter dated in February 1997.  The veteran did not 
appeal and that decision became final.  This appeal arises 
from a March 2000 RO rating decision that determined inter 
alia that the veteran had not submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for left ear hearing loss.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in April 2001 for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified, in pertinent part, 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107).  
Following that consideration, the case was returned to the 
Board.  In a May 2002 decision, the Board determined that 
evidence submitted was new and material and reopened the 
claim of service connection for left ear hearing loss.  The 
Board then undertook additional development of the claim. 


FINDING OF FACT

It is at least as likely as not that the veteran's left ear 
hearing loss was caused by exposure to loud noise during 
active service.  





CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA contains extensive provisions regarding VA's 
obligations to notify claimants of any information and/or 
evidence which might be needed in their claims, and to 
assist claimants in obtaining such evidence, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
In a supplemental statement of the case, the RO has set 
forth the law and facts concerning service connection for 
hearing loss.  In two notice letters, the RO has notified 
the veteran concerning the provisions of the VCAA and in 
notifying him what additional information he could submit.  
VA has offered the veteran an examination to determine the 
nature and etiology of his left ear hearing loss.  It 
appears that all relevant records have been obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, in obtaining evidence pertaining to his claim, and 
in notifying him what additional information he could 
submit..  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by service medical records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown be service records, 
the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  38 C.F.R. § 3.303(a).  

The Secretary has stated that where the regulatory threshold 
requirements for hearing disability are not met until 
several years after separation from service, the record must 
include evidence of exposure to disease or injury in service 
that would adversely affect the auditory system, and post-
service test results that meet the criteria of 38 C.F.R. 
§ 3.385.  VA rating authorities must evaluate available 
testimony, clinical data, diagnoses, and any medical 
opinions relevant to the issue.  For example, if the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results resulting in an 
upward shift in tested thresholds in service, though still 
not meeting the requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric testing 
produces findings meeting the requirements of 38 C.F.R. §  
3.385, rating authorities must consider whether there is a 
medically sound basis to attribute the post service findings 
to the injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 
5 Vet. App. 155 (1993).




Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2002), which provides:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-
connected when the thresholds for the 
frequencies of  500, 1000, 2000, 3000, 
and 4000 Hertz are all less than 40 
decibels; and, the auditory thresholds 
for at least three of the frequencies 
are 25 decibels or less; and, when 
speech recognition scores using the 
Maryland CNC Test are 94 percent or 
better. 

Hensley, 5 Vet. App. at 158.

In this case, the veteran was afforded an additional VA 
audiometry evaluation in October 2002, which showed left ear 
hearing loss meeting VA's criteria for a hearing loss 
disability.  Hearing thresholds in the left ear measured 75, 
90, 100, 90, and 100 decibels at 500 Hz, 1000 Hz, 2000 Hz, 
3000 Hz, and 4000 Hz, respectively.  The average threshold 
for the left ear was calculated to be 95 decibels.  A speech 
recognition score of 64 percent was given for the left ear.  
The left ear diagnosis was severe to profound sensorineural 
hearing loss.  During the examination, the veteran reported 
acoustic trauma during active service from mine explosions, 
tank noise, and artillery noise.  He denied any significant 
post-service occupational noise exposure. 

The audiometry examiner noted a review of the claims file 
and opined that it is at least as likely as not that "some" 
of the veteran's hearing loss and tinnitus are related to 
the loud noise that he experienced while in the military.  

In evaluating the above opinion, the Board notes that where 
the evidence is in relative equipoise on service connection, 
the veteran is to be afforded the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Thus, where it is at 
least as likely as not, that the current disability is 
related to events in service, the claim should be granted.  

In stating that "some" of the veteran's hearing loss is 
likely related to service, the evaluator implied that "some" 
of the hearing loss is likely to be unrelated to service; 
however, the evaluator did not elaborate further on this 
distinction.  The United States Court of Appeals for 
Veterans Claims (CAVC) has dealt with the issue of sorting 
out service-connected from non-service-connected symptoms.  
In Mittleider v. West, 11 Vet. App. 181 (1998), the CAVC 
adopted the view that "when it is not possible to separate 
the effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. § 
3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition."  In this case, the audiologist did not determine 
what portion of the left ear hearing loss was service-
connected and the Board cautiously concludes that such a 
determination is not medically feasible.  In this 
circumstance, the benefit of the doubt doctrine warrants 
resolving the issue in favor of the veteran.  Thus, the 
Board finds that the veteran's left ear hearing loss is at 
least as likely as not to be related to active service.  The 
claim must therefore be granted.  


ORDER

Service connection for left ear hearing loss is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

